Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (Claims 1-5, 7, 12-14, 16, and 18-20) in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that KASPERCHICK (WO-2017146741-A1) does not teach a “a supply of said second material” and “a temporary change in optical properties” of the second material.  This is not found persuasive because Paragraph(s) 0081 of KASPERCHICK teaches an inkjet printhead that supplies a first liquid functional material and a second liquid functional material. The nanoparticles in the inkjet dispersion may also include oxides of… tungsten (Paragraph(s) 0026, KASPERCHICK). The abstract indicates that the “color in the patterned area is selectively developed by heating the patterned area via exposure to energy”.
It appears that the tungsten oxide as taught by KASPERCHICK may be irradiated with UV light as is similar to the applicant’s specification. The metal oxide particles have a range between 2 to 300 nm or 3 nm to 60 nm (Paragraph(s) 0030, KASPERCHICK). It appears that KASPERCHICK meets the claimed limitation given tungsten oxide (Paragraph(s) 0026, KASPERCHICK) is exposed to UV light (Paragraph(s) 000104, KASPERCHICK), has a similar particle size (Paragraph(s) 0030, KASPERCHICK), and changes color (abstract, KASPERCHICK).  The color is expected to change as the part is removed from the additive manufacturing machine. Further, it says the inkjet dispersion may not impart color to the 3D part that is formed depending on the reaction with the build material 22 (Paragraph(s) 0057, KASPERCHICK). 
Further, the method in Claim 1 does not provide a controller or a sensor which would require further search, respectfully.
The requirement is still deemed proper and is therefore made FINAL.

		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) Claims 1-5, 7, 12-14, 16, and 18-20  are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 7, 12-14, 16, and 18-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1-4 and 19 are rejected because there is relative terminology in the limitation(s) of the following claims:

In Claim 1 Line(s) 5, the term “strong” is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the second material will be interpreted as “tungsten oxide” exposed to a wavelength that colors it blue. Likewise, the term “strong” in Claims 1-4 and 19 will be treated similarly.
In Claim 1 Line(s) 12, the term “substantially non-strong” is a relative term which renders the claim indefinite. The term “substantially non-strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the second material will be interpreted as “tungsten oxide” exposed to a wavelength that results in a clear or white coloring.  Likewise, the term “substantially non-strong” in Claims 1-4 and 19 will be treated similarly.

Claim(s) 5, 7, 12-14, 16, 18, and 20  are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 

	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12-14, 16, and 20  are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by STEINER (US-20130292881-A1), hereinafter referred to as STEINER.
Regarding Claim 1, STEINER teaches a method for producing a three-dimensional object (abstract), comprising:
	providing a first material in a non-continuous solid form (core 404 made of polymer, Paragraph(s) 0041 and 0026 and Figure(s) 1-4);
	providing a second material on at least a region to be at least partially fused of said first material (sleeve 406, Paragraph(s) 0041 and Figure(s) 1-4),
	wherein said second material exhibits strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties at a specific wavelength which make the second material be a strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorber (Paragraph(s) 0029); and
	 exposing said second material to electromagnetic radiation having said specific wavelength (Paragraph(s) 0023, 0021, 0012 and Figure(s) 1-4),
	to be absorbed thereby to photothermally generate heat to fuse at least those portions of the first material in thermal contact with the second material (Paragraph(s) 0023, 0021, 0012 and Figure(s) 1-4),
	wherein the method further comprises:
	providing as said second material a reversible chromic material which changes its optical properties induced by a stimulus (Paragraph(s) 0027 and Figure(s) 1-4),
	from non-strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties or substantially non-strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties (Paragraph(s) 0027 and Figure(s) 1-4),
	at said specific wavelength (Paragraph(s) 0030 and Figure(s) 1-4),
	to said strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties at said specific wavelength (Paragraph(s) 0030 and Figure(s) 1-4); and
	 applying at least said stimulus to the second material to temporarily change its optical properties to said strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties at said specific wavelength (Paragraph(s) 0030 and Figure(s) 1-4),
	wherein at least said stimulus is applied before or during at least part of the time during which the second material is exposed to said electromagnetic radiation (Paragraph(s) 0027, 0030 and Figure(s) 1-4). 

Regarding Claim 2, STEINER teaches the method according to Claim 1,
	wherein said strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties are optical polaronic properties (Paragraph(s) 0027, 0030)
	said strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorber is an optical polaronic absorber (Paragraph(s) 0027, 0030),
	said non-strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties are non-strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical polaronic properties (Paragraph(s) 0027, 0030 and Figure(s) 1-4),
	 said substantially non-strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical absorption properties are substantially non-strong (Please see the 35 U.S.C. § 112(b)  rejection, above) optical polaronic properties (Paragraph(s) 0027, 0030 and Figure(s) 1-4). 

Regarding Claims 3 - 4, please see the rejection for Claim 2.

Regarding Claim 5, STEINER teaches the method according to Claim 1,
	wherein said reversible chromic material is a thermochromic material (title) and said stimulus is a thermal stimulus (Paragraph(s) 0023, 0021, 0012, 0027, 0030 and Figure(s) 1-4).

 Regarding Claim 7, STEINER teaches the method of Claim 1, 
wherein said reversible chromic material is excitable by different types of stimuli (Paragraph(s) 0023, 0021, 0012, 0027, 0030 and Figure(s) 1-4).

Regarding Claim 12, STEINER teaches the method according to Claim 1, comprising:
applying the stimulus or stimuli during all of the time during which the second material is exposed to said electromagnetic radiation (Paragraph(s) 0023, 0021, 0012, 0027, 0030 and Figure(s) 1-4). 

Regarding Claim 13, STEINER teaches the method according to Claim 3,
	wherein the second material has a crystal lattice with defect sites (Paragraph(s) 0029 and Figure(s) 1-4),
	wherein the optical polaronic absorption comprises the absorption of the optical energy needed to move an electron between said defect sites (Paragraph(s) 0027, 0030, 0029 and Figure(s) 1-4). 

Regarding Claim 14, STEINER teaches the method according to Claim 2,
	wherein the optical resonance of the optically resonant absorber refers to an
	optical resonance due to electronic -4-transitions of charge carriers from one energy state or band in the electronic structure of the second material to another one upon absorption of photons (Paragraph(s) 0027, 0030 and Figure(s) 1-4).
 
Regarding Claim 16, STEINER teaches the method according to Claim 1,
	wherein the second material also comprises non-chromic materials (dipping process, spray process, Paragraph(s) 0041 and Figure(s) 1-4),
	said non-chromic materials being adapted and arranged to enable or enhance the chromic response of the chromic material or chromic materials (dipping process, spray process, Paragraph(s) 0041 and Figure(s) 1-4). 
 
Regarding Claim 20, STEINER teaches the method according to Claim 1, comprising:
 producing a 3D object using a layer-by-layer deposition process (Paragraph(s) 0016 and Figure(s) 1-4),
	by forming a base layer by fusing together said at least those portions of the first material in thermal contact with the second material from the photothermal heat generated thereby (Paragraph(s) 0023, 0021, 0012 and Figure(s) 1-4),
	providing at least a further first material supply over the already formed base layer (Paragraph(s) 0023, 0021, 0012 and Figure(s) 1-4), and
	 then fusing together a region of said further first material supply by applying a further second material supply thereon (Paragraph(s) 0023, 0021, 0012 and Figure(s) 1-4),
	applying thereon at least said stimulus and exposing to electromagnetic radiation having said specific wavelength the further second material supply (Paragraph(s) 0023, 0021, 0012 and Figure(s) 1-4).
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over STEINER in view of KASPERCHICK (WO-2017146741-A1), hereinafter referred to as KASPERCHICK.
Regarding Claim 18, STEINER is not explicit in the use of tungsten oxide being one of the thermochromic materials used (title). The examiner notes that Page(s) 26 of the instant application says tungsten oxide is a thermochromic material. 
In the same field of endeavor,  KASPERCHICK teaches an inkjet dispersion using tungsten oxide as the thermochromic material (Paragraph(s) 00026).
STEINER and KASPERCHICK are analogous in the field of additive manufacturing with thermochromic materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify STEINER'(s) thermochromic material with KASPERCHICK'(s) tungsten oxides, because these are thermochromic materials (KASPERCHICK, 0026). The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  
Regarding Claim 19, STEINER is not explicit in the absorption properties of the thermochromic materials used (title). The examiner notes that Page(s) 10 of the instant specification says that tungsten oxide has the claimed absorbance properties. 
In the same field of endeavor, KASPERCHICK teaches an inkjet dispersion using tungsten oxide as the thermochromic material (Paragraph(s) 00026).
STEINER and KASPERCHICK are analogous in the field of additive manufacturing with thermochromic materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify STEINER'(s) thermochromic material with KASPERCHICK'(s) tungsten oxides, because these are thermochromic materials (KASPERCHICK, 0026). The examiner considers that this modification is obvious as the selection of a known material based on its suitability for its intended use was held to be obvious. One of ordinary skill in the art could pursue this solution with reasonable expectation of success. Please see MPEP 2144.07  titled “Art Recognized Suitability for an Intended Purpose”.  

		
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RUDISILL (WO-2017069778-A1) teaches cesium tungsten oxide as a fusing agent (Paragraph(s) 0085).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743